       Case 2:20-cv-00266-DMC Document 16 Filed 02/03/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FREEMAN ALLEN FELDER,                              No. 2:20-CV-0266-DMC-P
12                       Plaintiff,
13           v.                                          ORDER
14    JOE LIZARRAGA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Before the Court are Plaintiff’s motions for an extension of 60 days to file a first

19   amended complaint. ECF Nos. 14, 15. Plaintiff’s attorney was delayed by the ongoing COVID-19

20   pandemic. ECF No. 15 at 1. For good cause shown, the Court grants Plaintiff’s motions. Plaintiff

21   may file a first amended complaint within 60 days of the date of this order. If Plaintiff does not

22   file a first amended complaint within the time allotted, this action shall proceed on Plaintiff’s

23   original pro se complaint.

24                  IT IS SO ORDERED.

25

26   Dated: February 3, 2021
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
